Citation Nr: 0602902	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1971.  He died in January 1976.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision, and was remanded by the 
Board in January 2005.  In November 2004, the Appellant 
testified at a hearing before the undersigned Acting Veterans 
Law Judge at the RO.  The veteran's case has been advanced on 
the docket due to financial hardship.


FINDING OF FACT

Evidence submitted since September 1982 does not raise a 
reasonable possibility of substantiating the claim in that it 
fails to show that the disease that caused the veteran's 
death was either caused by or related to his time in service.


CONCLUSION OF LAW

The September 1982 rating decision denying service connection 
for the cause of the veteran's death is final; new and 
material evidence has not been submitted, and the claim is 
not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.302 (2005). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The appellant's attempt to reopen her claim of entitlement to 
service connection for the cause of the veteran's death was 
denied by a September 1982 rating decision.  The veteran did 
not appeal that decision, and it became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.202, 20.302(b), 
20.1103.  However, a previously denied claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A review of the record reveals that while the appellant's 
claim was denied in April 2002 as no new and material 
evidence had been presented, a supplemental statement of the 
case (SSOC) in September 2005 reopened the case, indicating 
that new evidence had been presented (although the same SSOC 
indicated that the new evidence was not material).  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The appellant's claim was initially denied in March 1976, as 
the evidence failed to show that the veteran's death was 
either caused by or related to a service connected 
disability.  The appellant was subsequently denied service 
connection for the cause of her husband's death in September 
1982.  

At the time of her most recent final denial in September 
1982, the evidence of record included the veteran's service 
medical records; the copy of a 1975 liver scan, the veteran's 
death certificate; the report from a VA examination; 
treatment records from St. Vincent's Hospital; and letters 
from Dr. Easter regarding the veteran's social security 
disability claim. 

The evidence associated with the claims file since September 
1982 includes the appellant's testimony before the Board and 
in several statements in support of her claim; the opinion of 
a VA examiner indicating that it was unlikely that the cause 
of the veteran's death was either caused by or related to his 
time in service; additional treatment records from St. 
Vincent's hospital regarding treatment in 1975 and 1976; and 
service personnel records.

While the evidence submitted by the veteran is new in that it 
had not been previously submitted, the evidence is not 
material in that it does not raise a reasonable possibility 
of substantiating the appellant's claim.  The Board 
acknowledges the appellant's belief (as expressed in her 
testimony) that the veteran's cancer was caused by agent 
orange exposure; however the appellant is not medically 
qualified to provide such a nexus, as lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant also indicated that she believed that the 
duodenitis shown in the veteran's service medical records was 
related to the cancer which he later developed.  However, no 
medical evidence has been submitted to support this 
contention, and the VA doctor's opinion which was obtained 
also failed to link the liver condition in service with the 
veteran's death.  Additionally, while the treatment records 
from St. Vincent's show that the veteran was diagnosed with 
and treated for adenocarcinoma, there is no indication from a 
medical professional that the adenocarcinoma was either 
caused by or originated during service.  Furthermore, 
adenocarcinoma is not a disease for which presumptive service 
connection is available due to Agent Orange exposure.  

As such, the appellant's attempt to reopen her claim is 
denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the appellant in 
a letter dated in January 2005, which informed her of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant in January 2005 was not given prior 
to the first adjudication of the claim, it was given prior to 
a subsequent adjudication (in a September 2005 supplemental 
statement of the case).  In short, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Treatment records from St. Vincent's Hospital and from Dr. 
Easter have been obtained, as have service medical records 
and service personnel records.  Efforts were also made to 
obtain private treatment records from Dr. Wagner and Dr. 
Moore, but they had both passed away and their records were 
no longer available.  Attempts were also made to acquire 
Social Security Administration records, but the records were 
unable to be located.  Additionally, a VA medical opinion was 
obtained to determine whether the veteran's death was either 
caused by or related to his time in service; and the 
appellant testified at a hearing before the Board (the 
transcript of which has been associated with the claims 
file). 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the appellant is not prejudiced by the Board's adjudication 
of her claims.




ORDER

New and material evidence having not been submitted, the 
appellant's request to reopen her claim for service 
connection for the cause of the veteran's death is denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


